Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities is withdrawn.
Claim Interpretation
The claimed invention is interpreted as a personal skin, hair shampoo or cosmetic tertiary cleaning composition. The composition comprises 15-25% of one or more anionic surfactant, 35-50% of one or more amphoteric surfactant, 20 to 45% of one or more nonionic surfactant and devoid of cationic surfactants. The total surfactant system is from 1.5% to about 25% of the composition.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 9-15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Allef et al (2014/0349902).
Allef et al discloses an aqueous skin cleansing composition comprising:
Water ad 100%; lauryl glucoside 3.5%; coco glucoside 0.5%; disodium lauryl sulfosuccinate 2.0%; cocoamidopropyl betaine 3.5% (Table 62).
As this reference teaches all of the instantly required it is considered anticipated. 
Claim(s) 1-3, 5, 7, 9-15 rejected under 35 U.S.C. 102(a2) as being anticipated by JP-H0348608 is withdrawn.
Response to Arguments
Applicant's arguments filed 11-18-2021 have been fully considered but they are not persuasive.
Applicant’s arguments do not address the statutory bar of the 102(a1) rejection. 
The examiner maintains that the claims are anticipated by Allef et al. 
With respect to applicant’s obviousness arguments indicating the recitations to figure 2 of the application, which applicants allege shows surprising advantageous balance of cleansing properties and reduced irritation attributable to a composition comprising specific surfactant combination as claimed relative to several cosmetic products.
The examiner contends that the claims continue to meet the statutory bar of 102 (a1), of which applicant has not overcome. The arguments as they pertain to 103 are given little patentable weight given that the example formulations of figure 1, which correlate to the extrapolations of figure 2, are not commensurate in scope with the 
Also, because anticipation is the epitome of obviousness, see In re May, 574 F.2d 1082, 1089 (CCPA 1978), In re Skoner, 517 F.2d 947,950 (CCPA 1975); In re Pearson, 494 F.2d 1399, 1402 (CCPA 1974), the claimed method appears to have been obvious over each of the applied references. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE (10259401 A1 from IDS).
DE ‘401 disclose a cosmetic composition comprising 1-15% alkyl oligoglucoside; 10-20% amphoteric surfactants and optionally 0-15% nonionic surfactants. Additional surfactants such as anionic surfactants are employed.  (0004-0017). Specific examples 
DE ‘401 lack an exemplification of the proportions of nonionic surfactant that lies within the claimed range.
It would have been obvious to the skilled artisan to include the nonionic surfactant in amounts within the range of 1-15% as suggested to satisfy the .3-11.25% (adjusted % as claimed). DE ‘401 teaches that nonionic surfactant are employed within the range and one skilled in the art would expect similar viscosity, foaming and technology properties from the range of nonionic surfactants as suggested in the absence of a showing to the contrary. Furthermore, it has been held that optimization is within the level of the ordinary artisan, where one skilled would have optimize the amount of nonionic surfactant with the expectation of obtaining similar properties.
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached 571-272-2817.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761